DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 & 11 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Application Publication 20180151949 and Shimura et al. US Patent Application Publication 2015/0109103.
Regarding Claim 1, Lin et al. teaches a remote key (Figs. 1-9) comprising: 
an electronic wiring arrangement (50 Figs. 2, 8, 9 Par. 0025) for generating and processing signals (Par. 0025); 
a first antenna (40 Figs. 2, 8, 9 Par. 0024) for transmitting and/or receiving the signals (Par. 0025); 
a wiring carrier (45 Figs. 2, 8, 9 Par. 0024) on which the first antenna is formed as a track (Figs. 2, 8, 9 Par. 0024), 
a housing (30 Figs. 2, 8, 9 Par. 0022) having an upper side and a lower side (walls 32 Figs. 2, 8, 9 Par. 0041) to form an area (better seen in Fig. 7) and to form an interior region (Figs. 2, 8, 9) in which the wiring carrier, the first antenna and the electronic wiring arrangement are arranged (Par. 0024, 0041); and 
a second antenna (60 Figs. 2-4 8, 9 Par. 0026) inserted into the area.
Lin et al. is silent on the housing having an upper side and a lower side fitted together to form a mantle at a boundary between the upper side and the lower side, the second antenna inserted into the mantle area.
However, Shimura et al. teaches a housing (7 Fig. 5 Par. 0021) having an upper side (5 Fig. 5 Par. 0021) and a lower side (6 Fig. 5 Par. 0021) fitted together to form a mantle at a boundary (region of 32/30 Fig. 5) between the upper side and the lower side (Fig. 5).
In this particular case, providing the housing from an upper and lower side fitted together to form a mantle at a boundary between the upper side and the lower side is common and well known in the art as evident by Shimura et al. in order to easily assemble the remote key. Therefore, it is implicit that the second antenna 60 of Lin et al. Fig. 8 would then be inserted into the mantle area formed by the upper and lower side when fitted together.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the housing of Lin et al. by fitting together the upper side and the lower side to form a mantle area in which the second antenna is inserted into based on the teachings of Shimura et al. as a result effect in order to assemble and reassemble the remote key with ease.
Regarding Claim 2, Lin et al. as modified teaches wherein the first antenna and the second antenna are inductively coupled (Par. 0032, 0033, 0036).
Regarding Claim 3, Lin et al. as modified teaches wherein at least one of the first antenna and the second antenna are external loop antennas (60 Figs. 2-4 8, 9).
Regarding Claim 4, Lin et al. as modified teaches wherein the second antenna features a metal coating (Par. 0029) on a plastic part (Par. 0023) of the housing or at least one coating on at least one plastic part (Par. 0023, 0029).
Regarding Claim 5, Lin et al. as modified teaches wherein the second antenna is a metal part (Par. 0029, 0041) or features at least one metal part (Par. 0029, 0041).
Regarding Claim 6, Lin et al. as modified teaches wherein the metal part is a housing part (Figs. 7-9 Par. 0041).
Regarding Claim 7, Lin et al. as modified teaches wherein the metal part(s) of the second antenna are embedded or inserted in one or more plastic parts of the housing (Figs. 2-4 8, 9 Par. 0023, 0029, 0041).
Regarding Claim 8, Lin et al. as modified teaches wherein the external loop antenna features a slot (66 Figs. 2-4 8, 9 Par. 0027, 0038).
Regarding Claim 9, Lin et al. as modified teaches wherein the housing features an upper side, a lower side and side areas and that the second antenna is essentially to be arranged in the side areas (60 arranged on side areas as seen in Figs. 2, 5, 6, 8, 9).
Regarding Claim 10, Lin et al. as modified teaches wherein the remote key features buttons for operation (92 Fig. 7 Par. 0041).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Application Publication 20180151949 and Shimura et al. US Patent Application Publication 2015/0109103, and further in view of Riedel et al. US Patent Application Publication 2008/0036674.
Regarding Claim 11, Lin et al. as modified teaches wherein the second antenna is a band like structure (Fig. 8).
Lin et al. is silent on the band like structure formed by two diecast metal parts connected to one another.
However, Riedel et al. teaches forming two antenna elements from metal diecast part (Par. 0010, 0013, 0041, 0047).
In this particular case, forming antenna elements from metal diecast part is common and well known in the antenna art as evident by Riedel et al. in order to provide a uniform and rigid antenna structure (Par. 0013, 0047).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the band like structure of the second antenna of Lin et al. by two diecast metal parts connected to one another based on the teachings of Riedel et al. as a result effect in order obtain a rigid and uniform antenna structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. US Patent Application Publication 2017/0352943 discloses an electronic device for transmitting and receiving a signal of a certain frequency by using a plurality of antennas.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845